Citation Nr: 0721377	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Band, Law Clerk




INTRODUCTION

The veteran had active military service from September 1960 
to July 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2003 and August 2004 rating decisions.


FINDINGS OF FACT

1.  The evidence fails to show that bilateral hearing loss 
was caused by the veteran's time in service. 

2.  The evidence fails to show that tinnitus was caused by 
the veteran's time in service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria to establish service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran served as a munitions maintenance mechanic for 
the 17th munitions maintenance squadron.  He reported that 
this post exposed him to acoustic trauma, such as the 
detonation of explosives, which he believes caused both 
bilateral hearing loss and tinnitus.  

The veteran is currently diagnosed with bilateral hearing 
loss and tinnitus; as a July 2003 VA audiological examination 
found mild to moderately severe sensorineural hearing loss 
bilaterally and the veteran reported frequent bilateral 
tinnitus.  However, there is no competent evidence linking 
the claimed disabilities to service.  

There is no documentation of a diagnosis for hearing loss or 
tinnitus in the veteran's service medical records and the 
veteran's separation physical showed that he received an 
audiological examination which rated him as having normal 
hearing.  Service medical records also fail to show any 
complaints of, or treatment for, either hearing loss, 
tinnitus, or acoustic trauma and in his original application 
for VA benefits in 1962, the veteran failed to mention any 
complaints of hearing loss, tinnitus, or acoustic trauma.  
Likewise, no pertinent complaints or findings were noted when 
the veteran was examined for VA purposes in September 1962.  
The first record of any complaint of hearing loss or tinnitus 
is dated in 2003, more than 40 years after service discharge 
and neither this or any subsequent treatment record reflects 
the claimed disabilities were considered by those providing 
the veteran's medical care to be related to service.  

With the absence of any relevant findings in service or for 
decades after service, and indeed, no contention of ongoing 
symptomatolgy since service, a basis upon which to grant 
service connection for disabilities first documented in 2003 
has not been presented.  

In reaching this decision, the Board notes that the veteran 
is not shown to be competent to provide a medical opinion 
regarding the diagnosis or etiology of any disability, and 
therefore, his contentions that the claimed disabilities are 
due to service does not constitute competent evidence of that 
relationship.  


II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in July 2003 and July 2004 which informed the veteran 
of all four notice elements.  Additionally, the veteran 
indicated in a July 2004 letter that he had no additional 
evidence to submit in response to the required notice 
letters.  Given his response, acknowledging VA's letter, it 
is apparent that the veteran had actual knowledge of the 
evidence he was required to submit. 
 
The veteran was provided with a VA examination (the report of 
which has been associated with the claims file).  VA 
treatment records have been obtained, as have service medical 
records.  Additionally, the veteran was offered the 
opportunity for a hearing before the Board, but he declined. 
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
An opinion was not obtained in this case since there is no 
competent evidence suggesting current disability is related 
to service.  In light of the denial of the veteran's claims, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


